*460SUMMARY ORDER
Claimant-petitioner Dora Stanhope, dependent widow of Enos Stanhope, petition for review of a Decision and Order of the Benefits Review Board (“BRB”) dated June 27, 2007, affirming the Decision and Order of the Administrative Law Judge (“ALJ”) dated August 3, 2006, dismissing her claim for death benefits under Section 9 of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 909. Upon review, we conclude that the AL J’s conclusions that Electric Boat successfully rebutted the Section 920(a) presumption were afflicted with the same problems that caused us to reverse in Rainey v. Director, Office of Workers’ Compensation, 517 F.3d 632 (2d Cir.2008). Accordingly, we GRANT the petition for review and REVERSE and REMAND to the BRB for a determination of benefits in line with Rai-ney.